DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 28 January 2022. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, 8, 15, 16 rejected under 35 U.S.C. 103 as being unpatentable over Itsumi (US 20160352634 A1, hereafter referred to as Itsumi) in view of Baird et al (US 20060227715 A1, hereafter referred to as Baird) in view of Bagchi et al (US 8107397 B1, hereafter referred to as Bagchi) in view of Smith US 20100027420 A1, hereafter referred to as Smith).

Regarding claim 6, Itsumi teaches a system comprising: 
one or more processors (Itsumi [0100]); 
a memory (Itsumi [0100]); and 
one or more modules stored in the memory and executable by the one or more processors (Itsumi [0100]) to perform operations comprising: 
determining at least a portion of a physical topology of a network (Itsumi [0082] discloses acquiring topology information, wherein the topology information is acquired by collecting information from the network nodes [0057-0060 and 0096]); 
determining one or more networking application objects to be deployed on the a networking node (Itsumi [0081] discloses generating conditions required);
defining, based at least on the portion of the physical topology of the network, a forwarding plane associated with the first networking node (Itsumi [0086-0087] discloses determining an optimum path for virtual network functions located on a first and second network element based on topology 
and routing, based at least on the forwarding plane, packets associated with the one or more networking application objects via a virtualized network topology (Itsumi [0097] discloses forwarding packets according to information stored in a forwarding table) .
However, Itsumi does not explicitly teach the determining comprising: sending one or more network probe messages to a first networking node (Itsumi [0082] discloses acquiring topology information, wherein the topology information is acquired by collecting information from the network nodes [0057-0060 and 0096]. However, Itsumi is silent as to the means used to collect the node information); and identifying the portion of the physical topology including at least one port of the networking node and a coordinate associated with the first networking node; determining that one or more networking application objects are to be moved from a second networking node; determining that the  one or more networking application objects are to be deployed on the first networking node (Itsumi, as set forth above, teaches determining resources are to be deployed on a networking node, however, Itsumi is silent regarding the resources being the resources determined to be moved).
Baird, in an analogous art, teaches teach the determining at least a portion of a physical topology of a network (Baird [0002] teaches discovering the topology of a network), the determining comprising: 
sending one or more network probe messages to a networking node (Baird [0015, 0055] discloses sending out probe packets from a network device to other network devices); and 
identifying, based at least on the one or more network probe messages, the portion of the physical topology including at least one port of the networking node (Baird [0053, 0055] discloses 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itsumi in view of Baird in order to configure the collection of network node information, as taught by Itsumi, to comprise sending one or more network probe messages to a networking node to determine at least a portion of a physical topology of a network including at least one port of the network node, as taught by Baird.   
One of ordinary skill in the art would have been motivated in order to provide a way for dynamically discovering the interconnections between a system of devices (Baird [0053]), by means of probes propagated through the system ([0023]), in order to permit configuration of network devices allowing individual components to communicate with the other components (Baird [0013]).
However, Itsumi-Baird does not explicitly teach the identifying the portion of the physical topology including a coordinate associated with the networking node; determining that one or more networking application objects are to be moved from a second networking node; determining that the  one or more networking application objects are to be deployed on the first networking node.
Bagchi, in an analogous art, teaches the identifying the portion of the physical topology including a coordinate associated with the first networking node (Bagchi [29:54-10] discloses a connectivity matrix that represents the network topology including a plurality of coordinates extracted from a plurality of vectors/arrays (lists) built from discovery messages).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itsumi-Baird in view of Bagchi in order to configure the information of the portion of the physical topology, as taught by Itsumi-Baird, to include a coordinate associated with a networking node, as taught by Bagchi.

However, Itsumi-Baird-Bagchi does not explicitly teach determining that one or more networking application objects are to be moved from a second networking node; determining that the  one or more networking application objects are to be deployed on the first networking node.
Smith, in an analogous art, teaches determining that one or more networking application objects are to be moved from a second networking node (Smith [0027-0028, 0012] teaches determining a virtual machine should be move from a node); 
determining that the  one or more networking application objects are to be deployed on the first networking node (Smith [0029 and 0032-0033] discloses determining a the virtual machine is to be moved to target node).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itsumi-Baird-Bagchi in view of Smith in order to configure the system to determine that the one or more networking application objects are to be relocated from the second networking node and subsequently determine a destination or target node for deployment, as taught by Smith.
One of ordinary skill in the art would have been motivated in order to improve application performance, reduce bandwidth and optimize network resources (Smith [0036]).


Regarding claim 8, Itsumi-Baird-Bagchi-Smith teaches the limitations of claim 6, as rejected above.

causing the networking node to transmit one or more additional network probe messages to one or more additional networking nodes (Baird [0015, 0016] teaches forwarding a received, and modified, probe packet to egress ports); and 
receiving the one or more additional network probe messages from the one or more additional networking nodes (Baird [0015, 0055] discloses transmitting and forwarding received probe packets to network devices to discover the interconnections between a plurality of network devices), the one or more additional network probe messages including at least first port information associated with the networking node and second port information associated with the one or more additional networking node (Baird [0016, 0055] discloses each network element insert port or interface information specifying ingress and egress port information of the network element ([0053, 0055]).

Regarding claim 15, Itsumi-Baird-Bagchi-Smith teaches the limitations of claim 6, as rejected above.
Additionally, Itsumi-Baird-Bagchi-Smith teaches the system wherein routing packets associated with the one or more networking application objects via a virtualized network topology comprises:
transmitting the forwarding plane to the networking node (Itsumi [0097, 0099 and 0104]);
configuring, based on the forwarding plane, the networking node to route packets in accordance with the forwarding plane (Itsumi [0097] discloses forwarding packets according to information stored in a forwarding table).

Regarding claim 16, Itsumi teaches a method comprising: 

determining at least a portion of a physical topology of a network (Itsumi [0082] discloses acquiring topology information, wherein the topology information is acquired by collecting information from the network nodes [0057-0060 and 0096]); 
determining, based on the one or more networking nodes, that a networking node has sufficient capacity to host the one or more networking application objects (Itsumi [0075 and 0077] discloses determining, for deployment, network elements which meet the computing conditions);
deploying the one or more networking application objects on the networking node (Itsumi [Abstract, 0013, 0088, 0075-0076 and 0063] discloses deploying virtual network functions to network devices); and
defining, based at least on the portion of the physical topology of the network, a forwarding plane associated with the networking node (Itsumi [0086-0087] discloses determining an optimum path for virtual network functions located on a first and second network element based on topology information [0059 and 0096]) and configured to direct network traffic for at least the one or more networking application objects (Itsumi [0097] discloses forwarding packets according to information stored in a forwarding table).
However, Itsumi does not explicitly teach the determining comprising: sending one or more network probe messages to one or more networking nodes (Itsumi [0082] discloses acquiring topology information, wherein the topology information is acquired by collecting information from the network nodes [0057-0060 and 0096]. However, Itsumi is silent as to the means used to collect the node information); and identifying the portion of the physical topology including at least one port and a coordinate associated with each of the one or more networking nodes.

sending one or more network probe messages to a networking node (Baird [0015, 0055] discloses sending out probe packets from a network device to other network devices); and 
identifying, based at least on the one or more network probe messages, the portion of the physical topology including at least one port of the networking node (Baird [0053, 0055] discloses dynamically determining physical interconnections between network devices including ports of network devices based on probe packets conveyed between network devices).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itsumi in view of Baird in order to configure the collection of network node information, as taught by Itsumi, to comprise sending one or more network probe messages to a networking node to determine at least a portion of a physical topology of a network including at least one port of the network node, as taught by Baird.   
One of ordinary skill in the art would have been motivated in order to provide a way for dynamically discovering the interconnections between a system of devices (Baird [0053]), by means of probes propagated through the system ([0023]), in order to permit configuration of network devices allowing individual components to communicate with the other components (Baird [0013]).
However, Itsumi-Baird does not explicitly teach the identifying the portion of the physical topology including a coordinate associated with each of the one or more networking nodes.
Bagchi, in an analogous art, teaches the identifying the portion of the physical topology including a coordinate associated with each of the one or more networking nodes (Bagchi [29:54-10] discloses a connectivity matrix that represents the network topology including a plurality of coordinates extracted from a plurality of vectors/arrays (lists) built from discovery messages).

One of ordinary skill in the art would have been motivated in order to allow a managing node and each node to obtain information about the topology of the network for routing and failure detection.

Claim 7, rejected under 35 U.S.C. 103 as being unpatentable over Itsumi (US 20160352634 A1, hereafter referred to as Itsumi) in view of Baird et al (US 20060227715 A1, hereafter referred to as Baird) in view of Bagchi et al (US 8107397 B1, hereafter referred to as Bagchi) in view of Smith US 20100027420 A1, hereafter referred to as Smith) as applied above regarding claim 6, further in view of Chawki et al (US 20170359231 A1, hereafter referred to as Chawki).

Regarding claim 7, Itsumi-Baird-Bagchi-Smith teaches the limitations of claim 6, as rejected above.
However, Itsumi-Baird-Bagchi-Smith does not explicitly teach the system wherein the one or more networking application objects route packets via at leat one of:
 Border Gateway Protocol (BGP); Open Shortest Path First (OSPF); Intermediate System to Intermediate System (IS-IS); distance-vector routing protocols; Routing Information Protocol; Path Vector Routing Protocol; or OpenFlow.
Chawki, in an analogous art, teaches the system wherein the one or more networking application objects route packets via at leat one of: Border Gateway Protocol (BGP) to establish routing of packets in the network (Chawki [0009, 0046-0047] discloses the requesting entity requests a 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itsumi-Baird-Bagchi-Smith in view of Chawki in order to configure the networking application object, as taught by Itsumi-Baird-Bagchi-Smith, to use at least Border Gateway Protocol (BGP) to establish routing of packets in the network, as taught by Chawki.
KSR rationale B, simple substitution of one known element (virtual network function including routing functionality as taught by Itsumi-Baird-Bagchi-Smith) for another known element (virtual network function including a router supporting BGP as taught by Chawki) in order to yield predictable results (deployment of a virtual network function according to a request) supports the conclusion of obviousness.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Itsumi (US 20160352634 A1, hereafter referred to as Itsumi) in view of Baird et al (US 20060227715 A1, hereafter referred to as Baird) in view of Bagchi et al (US 8107397 B1, hereafter referred to as Bagchi) in view of Smith US 20100027420 A1, hereafter referred to as Smith) as applied above regarding claim 6, further in view of Shevenell et al (US 20160380831 A1, hereafter referred to as Shevenell).
Regarding claim 9, Itsumi-Baird-Bagchi-Smith teaches the limitations of claim 6, as rejected above.
Additionally, Itsumi-Baird-Bagchi-Smith teach the system wherein the networking node is a first networking node (Smith [0027] discloses a particular server executing a virtualized function), the operations further comprising: 

identifying a second networking node capable of accepting the one or more networking application objects (Smith [0027, 0029] discloses a best server as a target migration candidate); 
and moving the one or more networking application objects from the first networking node to a second networking node (Smith [Fig 3-60, 0033]).
However, Itsumi-Baird-Bagchi-Smith does not explicitly teach and moving the one or more networking application objects from the first networking node to a second networking node without changing one or more IP addresses associated with the one or more networking application objects.
Shevenell, in an analogous art, teaches and moving the one or more networking application objects from the first networking node to a second networking node without changing one or more IP addresses associated with the one or more networking application objects (Shevenell [0073] discloses migrating a virtual function while maintaining the same IP address).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itsumi-Baird-Bagchi-Smith in view of Shevenell in order to configure the system to move the networking application object from the first networking node to a second networking node without changing the IP address associated with the networking application object, as taught by Shevenell.
One of ordinary skill in the art would have been motivated in order to allow endpoints attempting to reach the virtualized network function to do so using the same IP address (Shevenell [0073]).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable Itsumi (US 20160352634 A1, hereafter referred to as Itsumi) in view of Baird et al (US 20060227715 A1, hereafter referred to as Baird) in view of Bagchi et al (US 8107397 B1, hereafter referred to as Bagchi) in view of Smith US 20100027420 A1, hereafter referred to as Smith) as applied above regarding claim 6, further in view of Smith (US 20100027420 A1, hereafter referred to as Smith).
Regarding claim 11, Itsumi-Baird-Bagchi-Smith teaches the limitations of claim 6, as rejected above.
However, Itsumi-Baird-Bagchi-Smith does not explicitly teach the system wherein the networking node is a first networking node, the operations further comprising: determining that the one or more networking application objects are to be relocated from the first networking node; identifying a second networking node capable of accepting the one or more networking application objects; and moving the one or more networking application objects from the first networking node to a second networking node without changing one or more IP addresses associated with the one or more networking application objects.
Smith, in an analogous art, teaches the system wherein the networking node is a first networking node (Smith [0027] discloses a particular server executing a virtualized function), the operations further comprising: 
determining that a number of network connections associated with the one or more networking application objects exceeds a connection threshold or that an amount of network traffic at the one or more networking application objects exceeds a traffic threshold (Smith [0012, 0013 and 0023]); and 
transferring the one or more networking application objects from the first networking node with a first network traffic capacity to a second networking node with ee&HayeS 32 Attorney Docket No. TM2-0375USC]a second network traffic capacity, wherein the second network traffic capacity is greater than the first network traffic capacity (Smith [0027]).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Itsumi (US 20160352634 A1, hereafter referred to as Itsumi) in view of Baird et al (US 20060227715 A1, hereafter referred to as Baird) in view of Bagchi et al (US 8107397 B1, hereafter referred to as Bagchi) in view of Smith US 20100027420 A1, hereafter referred to as Smith) as applied above regarding claim 6, further in view of Connor et al (US 20160182684 A1, hereafter referred to as Connor).
Regarding claim 12, Itsumi-Baird-Bagchi-Smith teaches the limitations of claim 6, as rejected above.
Additionally, Itsumi-Baird-Bagchi-Smith teaches the system wherein determining the one or more networking application objects to be deployed on the networking node comprises: 
receiving one or more specifications associated with the networking application objects (Itsumi [0080-0081] teaches receiving networking and computing requirements); 
determining one or more available capabilities associated with the networking node (Itsumi [0062] discloses determining second parameters related to computing resources); and
determining that the one or more available capabilities satisfy the one or more specifications (Itsumi [0075 and 0077] discloses determining, for deployment, network elements which meet the computing conditions).
However, Itsumi-Baird-Bagchi-Smith does not explicitly teach receiving one or more specifications, the specification one or more specifications include at least a Quality of Service (QoS) to be provided by the one or more networking application object.
Connor, in an analogous art, teaches receiving one or more specifications, the specification one or more specifications include at least a Quality of Service (QoS) to be provided by the one or more networking application object (Connor [0069, 0083, 0033]).

KSR rationale B, simple substitution of one known element (specification requirements as taught by Itsumi-Baird-Bagchi-Smith) for another known element (specification requirements including QoS as taught by Connor) in order to yield predictable results (selection of network elements based on specified requirements) supports the conclusion of obviousness.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Itsumi (US 20160352634 A1, hereafter referred to as Itsumi) in view of Baird et al (US 20060227715 A1, hereafter referred to as Baird) in view of Bagchi et al (US 8107397 B1, hereafter referred to as Bagchi) in view of Smith US 20100027420 A1, hereafter referred to as Smith) as applied above regarding claim 6, further in view of Leitner (US 20170214612 A1, hereafter referred to as Leitner).
Regarding claim 14, Itsumi-Baird-Bagchi-Smith teaches the limitations of claim 5, as rejected above.
However, Itsumi-Baird-Bagchi-Smith does not explicitly teach the system wherein the one or more networking application objects includes a first networking application object and a second networking application object, the operations further comprising: deploying the first networking application object and the second networking application object on the networking node; associating one or more first ports of the at least one port with a first network service provided by the first networking application object; and associating one or more second ports of the at least one port with a second network service provided by the second networking application object.

deploying the first networking application object and the second networking application object on the networking node (Leitner [0038 and Fig 1] disclose a plurality of network functions on a network node); 
associating one or more first ports of the at least one port with a first network service provided by the first networking application object (Leitner [0038 and Fig 1] disclose a plurality of network functions on a network node wherein a first set of ports are associated with a first network function and a second set of ports are associated with a second network function); 
and associating one or more second ports of the at least one port with a second network service provided by the second networking application object (Leitner [0038 and Fig 1] disclose a plurality of network functions on a network node wherein a first set of ports are associated with a first network function and a second set of ports are associated with a second network function).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Itsumi-Baird-Bagchi-Smith in view of Leitner in order to configure the system wherein the networking application object is a first networking application object, wherein the first networking application object and a second networking application object are implemented on the networking node, wherein one or more first ports of the networking node are associated with a first network service provided by the first networking application object and one or more second ports of the networking node are associated with a second network service provided by the second networking application object, as taught by Leitner.
.

Allowable Subject Matter
Claim 1-5 allowed.
Claim 10, 13, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446